Citation Nr: 0411279	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  99-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Buerger's disease and 
vasculitis, claimed to be due to tobacco use, including nicotine 
dependence acquired during active service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 and June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.   

The veteran's claim was remanded in January 2001 and August 2002

In December 1988, the RO denied the veteran's claim of service 
connection for Buerger's disease on a direct basis.  He did not 
appeal said decision.  In May 1997, the Board denied the veteran's 
claim of service connection for Buerger's disease secondary to 
Agent Orange exposure.  The claim currently on appeal is limited 
in its scope as to whether service connection is warranted for 
Buerger's disease and vasculitis, claimed to be due to tobacco 
use, including nicotine dependence acquired during active service.  


FINDING OF FACT

The veteran did not become nicotine dependent during his active 
military service.  


CONCLUSION OF LAW

Service connection for Buerger's disease and vasculitis, claimed 
to be due to or the result of tobacco use, including nicotine 
dependence during active service is not warranted. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records do not list any complaint, 
treatment, or diagnosis of nicotine dependence.  The veteran was 
seen for his asthma in July 1972, and it was noted that the 
veteran smoked 1 pack a day approximately for about 6 months, most 
recently 1/2 pack a day.  The veteran was discharged from service 
due to his asthma; it was determined that the asthma pre-existed 
service.  

The veteran was granted a pension in December 1986.  It was noted 
that the veteran had bilateral leg amputation for severe Buerger's 
disease of the distal extremities causing gangrene and necrosis of 
the distal extremities.  

A VA Medical Center treatment record from October 1996 reported 
that the veteran had been smoke-free for 10 days while 
hospitalized.  It was noted that the veteran currently smoked 
about 20 cigarettes per day of a high-yield brand.  The examiner 
noted that the veteran smoked to relax and for something to do, as 
well as for pain coping.  The addiction seemed moderately high.  

At the veteran's September 1997 VA examination, it was noted that 
the veteran smoked even though he was not supposed to.  

The veteran was hospitalized at the VA Medical Center in November 
1997.  One of the discharge diagnoses was nicotine abuse.  

In the veteran's December 1997 claim, he wrote that he did not 
smoke prior to entering service in 1969.  

In a March 1998 statement, the veteran claimed that he never 
started using any tobacco products until about April 1969, when he 
smoked mainly 2 packs of cigarettes, an occasional cigar, and 
chewing tobacco.  


In the September 1999 substantive appeal, the veteran contended 
that he had never smoked prior to entering the military.  He wrote 
that the non-smokers in service were punished in that they were 
given special detail.  

The veteran was seen at the VA Medical Center in February 2001.  
It was noted that the veteran had a tobacco use disorder.  

The veteran underwent a VA examination in May 2003.  The veteran 
reported that he began smoking prior to service on a limited 
basis, sneaking cigarettes on a limited basis.  He reported that 
he was smoking approximately a pack a day in service, beginning in 
1969, and reported smoking for approximately 34 years.  The 
examiner noted that in 1969 the Surgeon General had been requiring 
warnings of cancer on the side of cigarette packages for 
approximately a year, and it was well known at the time that 
cigarettes caused cancer.  The veteran stated that he smoked the 
cigarettes in the c-rations that were given out during Vietnam.  
He stated that tried on several occasions to quit smoking, and 
quit for approximately one month in August 1975.  He first 
reported problems with circulation in approximately 1982.  He 
stated that he continued to smoke approximately one pack of 
cigarettes a day.  

The examiner noted that the veteran had been severely affected by 
Buerger's disease over the last 5-10 years, with amputations of 
both arms and legs, most likely secondary to vascular problems, 
aggravated or exacerbated by his cigarette smoking.  The examiner 
commented that a review of the veteran's medical records and 
history did not show that the veteran's cigarette addiction 
uniquely occurred in the four years of military service, but 
occurred over time, including the approximately 33 years since 
discharge.  The examiner opined that there was not any 
documentation that would suggest that the veteran's addiction to 
cigarette smoking and nicotine was uniquely associated with the 4 
years in the Marine Corps.  The examiner stated that it was clear 
that the veteran's cigarette smoking had a significant impact on 
his development and aggravation of Buerger's disease and 
circulation.  The examiner reiterated that he did not believe that 
the veteran's habit of cigarette smoking was tied to his years of 
service, and therefore, did not believe that there was a unique 
service-connection associated with the veteran's cigarette 
smoking.  


Compliance with the Veterans Claims Assistance Act of 2000

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to assist, 
and essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for the 
most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with the 
intent of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

In March 2001 the RO sent the appellant a VCAA letter.  In said 
letter, the RO asked the appellant to tell it about any additional 
evidence he wanted obtained, and informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate the claim.  The letter told the appellant that the RO 
was required to make reasonable efforts in obtaining relevant 
records.  Throughout the appeal and in the VCAA letter, the 
appellant has been asked to provide VA with information about 
other evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In short, the 
RO has informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans Claims 
(Court) recently held that under 38 U.S.C.A. § 5103 (a), a 
claimant must be given notice of the matters specified in that 
statute as well as under 38 C.F.R. § 3.159 prior (emphasis added) 
to the initial unfavorable decision of the agency of original 
jurisdiction.   See Pelegrini v. Principi, 17 Vet.App. 412 (2004).  
However, it is also pointed out that in the Pelegrini decision, 
the Court implicitly determined that such notice was not necessary 
if it could be shown that lack of such notice was not prejudicial 
to the appellant.  

In this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable decision in 
December 1998, it is determined that he is not prejudiced by such 
failure.  For one thing, inasmuch as the initial unfavorable 
decision in December 1998 predated the VCAA, the required notices 
described in the VCAA could not have been given before then.  
Furthermore, VA has consistently asked the veteran for information 
about where and by whom he was treated for his Buerger's disease 
and vasculitis throughout the more than 5 years that his claim has 
been adjudicated.  

Specifically, in January 1998, VA wrote the appellant asking for 
medical evidence that his nicotine dependency began in service, as 
well as for a medical statement explaining the connection between 
his use of tobacco products during military service and his 
diagnosed disability.  In June 1998, VA wrote the appellant 
another letter asking for the same information.  There are no 
outstanding records to obtain.  When the appellant has provided 
information about where he was treated for his claimed conditions, 
VA has gone and obtained said records.  Also, it is noted that the 
veteran had one year to respond to the March 2001 VCAA letter 
before his claim was re-adjudicated in October 2002.  Therefore, 
for all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the timing of the notices contained 
in the March 2001 VCAA letter.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  Also, even though the RO never sent a letter specifically 
requesting that the veteran provide any evidence in his possession 
that pertained to his claim (as required by 38 C.F.R. § 3.159 
(b)), for the aforementioned reasons, it is determined that the 
veteran is also not prejudiced by such failure.  

In view of the development that has been undertaken in this claim, 
further development is not needed to comply with VCAA.  The 
appellant has been informed of the information and evidence needed 
to substantiate his claim, and he has been made aware of how VA 
would assist him in obtaining evidence and information.  He has 
not identified any additional, relevant evidence that has not been 
requested or obtained.  He was afforded a VA examination in May 
2003 for the purpose of determining whether or not he became 
nicotine dependent during service.  38 C.F.R. § 3.159 (4).  For 
the aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of the 
claim.  In short, the requirements under the VCAA have been met.  


Analysis

The Board must determine if there is competent evidence to show 
that the veteran's Buerger's disease and vasculitis are 
proximately due to or the result of nicotine dependence that he 
asserts was incurred during active military service.  For claims 
filed prior to June 9, 1998, service connection may be granted for 
a disability if injury or disease resulted from tobacco use while 
in active military service. See VAOPGCPREC 2-93.  The veteran 
filed his claim for service connection for Buerger's disease and 
vasculitis, on the basis of nicotine dependence, in December 1997.

The Board notes that in VAOPGCPREC 2-93, the VA General Counsel 
held that: (1) a determination of whether nicotine dependence 
could be considered a disease or injury for disability 
compensation was an adjudicative matter to be made based on 
accepted medical principles; and (2) service connection could be 
established for a disability or death if the evidence established 
that the underlying disease or injury was caused by tobacco use 
during service. See VAOPGCPREC 2-93.

In VAOPGCPREC 19-97, the VA General Counsel indicated that two 
medical questions arise in cases where secondary service 
connection for a tobacco-related disability is sought: (1) whether 
the veteran acquired a dependence on nicotine during service; and 
(2) was the nicotine dependence which arose during service 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical issue.  
If it is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco products 
following service, it must then be determined whether the post-
service usage of tobacco products was the proximate cause of the 
disability upon which occurred after service.  A supervening cause 
of the disability or death would sever the causal connection to 
the onset of nicotine dependence in service. See VAOPGCPREC 19-97.

In VAOPGCPREC 19-97, the VA General Counsel prepared the response 
to an inquiry as to under what circumstances service connection 
may be established for tobacco-related disability or death on the 
basis that the disability was secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
opinion stated that while 38 C.F.R. § 3.310 provides for 
"secondary service connection", if a claimant could establish that 
a disease or injury resulting in disability was a direct result of 
tobacco use during service (e.g., damage done to a veteran's lungs 
by in-service smoking gave rise to, for example lung cancer) that 
service connection may be established without reference to section 
3.310(a).

In summary, for claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired in 
service, the claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose in 
service, and medical evidence of a relationship between the 
current disability and the nicotine dependence.

Although the veteran's service medical records do not list any 
complaint, treatment, or diagnosis of nicotine dependence, a 
treatment record from July 1972 does note that the veteran had 
been smoking approximately 1 pack a day for about 6 months, and 
most recently 1/2 pack a day.  Although the veteran reported in 
statements dated December 1997, March 1998, and September 1999, 
that he did not smoke prior to entering service in 1969, he 
contradicted this statement when he reported to a VA examiner in 
May 2003 that he began smoking on a limited basis prior to 
service.  

Although the VA examiner opined that the veteran's cigarette 
smoking had a significant impact on the development and 
aggravation of Buerger's disease and circulation, the competent 
medical evidence does not show that the veteran became nicotine 
dependent during service.  After reviewing the veteran's medical 
records (including his service medical records) the VA examiner 
explicitly stated that he did not believe that the veteran's habit 
of cigarette smoking was tied to his years of service.  He opined 
that the veteran's cigarette addiction did not uniquely occur in 
the four years of military service, but occurred over time, 
including the approximately 33 years after discharge.  

Based on a review of the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Specifically, the competent medical evidence of record shows that 
the veteran did not become nicotine dependent during service.  
Accordingly, even though the medical evidence shows that there is 
a nexus between the veteran's cigarette smoking and his Buerger's 
disease and vasculitis, the veteran's claim of service connection 
for Buerger's disease and vasculitis, as proximately due to or the 
result of nicotine dependence must be denied.  


ORDER

Service connection for Buerger's disease and vasculitis, as 
proximately due to or the result of nicotine dependence incurred 
during active military service is denied.




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



